UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2553



KIRSTY ANNE MAY,

                                               Plaintiff - Appellant,

          versus


POKOIK RACING   STABLES,   INCORPORATED,    a/k/a
Lion Farm,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-00-170-3-19)


Submitted:   April 13, 2001                    Decided:   May 15, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Carl Detwiler, CALLISON, TIGHE & ROBINSON, L.L.P.,
Columbia, South Carolina. Mark S. Barrow, William R. Calhoun, Jr.,
SWEENY, WINGATE & BARROW, P.A., Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kirsty Anne May appeals the district court’s orders granting

summary judgment to Defendant and denying her motion for recon-

sideration in her personal injury action.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See May v. Pokoik Racing Stables, Inc., No. CA-00-170-3-19

(D.S.C. filed Oct. 19, 2000; entered Oct. 23, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2